          Case 7:19-cr-00559-KMK
          Case 7:19-cr-00559-KMK Document
                                 Document 34
                                          32 Filed
                                             Filed 08/13/20
                                                   08/12/20 Page
                                                            Page 11 of
                                                                    of 11




                                    Green & Willstatter
                                       ATTORNEYS AT LAW
                                     200MAMARONECK AVENUE
                                           SUITE 605
                                 WHITE PLAINS, NEW YORK 1 060 1

THEODORE S . GREEN                         (9 1 4) 948-5656
RICHARD 0 . WILLSTATTER                  FAX (9 1 4) 948-8730           E-MAIL: THEOSGREEN@MSN.COM




August 12, 2020

Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, New York 10601

               Re: United States v. Marco Vargas
                      19-cr-559 (KMK)

Dear Judge Karas:

         This letter is an application to adjourn the sentencing of Marco Vargas, currently scheduled
for August 25, 2020, to a date in mid to late September. The parties have not yet received the final
Probation Department presentence report. Further, Mr. Vargas is detained at a hospital, where my
ability to confer with him is slowed by logistical issues, and I will need to try to confer with him to
determine whether he would consent to participate in sentencing remotely, subject to the Court's
approval. The parties ask that the Court avoid September 17, 18 and 23, the morning of September
25, and September 28.
         I have conferred with AUSA Courtney Heavey concerning this application and am advised
that the government has no objection to the requested adjournment.

                                               Very truly yours,

                                               Isl Theodore S. Green
                                               Theodore S. Green
